DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20160252665 and hereafter Lee) in view of Takahashi et al. (US Pub. 20080129931 and hereafter Takahashi). 
As per claim 1, Lee teaches (in figures 7 and 8) a light emitting apparatus comprising: a liquid crystal section (960) having a liquid crystal layer (see paragraph 90) between a first surface (lower surface of 960) and a second surface (upper surface of 960) that face each other; a light emitting section  (910, 911, 920, 930, 940) that has a light output surface (upper surface of 940) and outputs light from the light output surface with respect to the first surface in an oblique direction (light is diffused by 940 see paragraph 88), the light output surface facing the first surface of the liquid crystal section; and an optical component (219) facing the second surface of the liquid crystal section, operable to receive light from the liquid crystal section, and having an interface portion (220b) and another interface portion (206), the interface portion being inclined with respect to the second surface the another interface portion being parallel to the second surface the interface portion and the another interface portion being bonded to the second surface by a first adhesive layer (218 and 40), and the interface portion and the another interface portion having refractive indices on a contact surface (surface of 128 in contact with 219) of the first adhesive layer that are different from a refractive index of the first adhesive layer (see paragraph 52). 
Lee’s cited embodiment does not specifically teach that the interface portion is inclined with respect to the second surface at an angle that is greater than or equal to 65 degrees and less than or equal to 88 degrees or that the light emitting section comprises a reflective polarizing film forming the light output surface thereof. 
However, Lee teaches in an earlier embodiment (shown in figure 3) forming the interface such that it forms and angle of greater than or equal to 65 degrees and less than or equal to 80 degrees with respect to the second surface in order to provide good light collection and diffusion (see figure 3 and paragraph 71). 
Takahashi teaches (in figure 5) forming a light emitting section (6-10 and 3) such that it comprises a reflective polarizing film (3) comprising a light output surface (upper surface of 3). 
It would have been obvious to one of ordinary skill in the art at the time of filing to set the interface such that it forms and angle of 65-80 degrees with respect to the second surface and to include the reflective polarizing film from Takahashi in the light emitting section of Lee. 
The motivation to set the angle of the interface to be 65-80 degrees with respect to the second surface would have been to provide good light collection and diffusion as taught by Lee (see paragraph 71). The motivation to include the reflective polarizing film would have been to improve light use efficiency and enhance brightness as taught by Takahashi (paragraph 103). 
As per claim 2, Lee teaches (in figures 7 and 8) that the light emitting section includes: a light source (910); and a first optical sheet (940) provided between the light source and the liquid crystal section (960) and having a first prism surface (see paragraph 88 lines 3-5).
As per claim 3, Lee teaches (in figures 7 and 8) that the first prism surface of the first optical sheet (940) is disposed to face the light source (see paragraph 88 lines 3-5).
As per claim 4, Lee teaches (in figures 7 and 8) that the light source (910) comprises LED (see paragraph 86 lines 2-4).
As per claim 9, Lee teaches (in figures 7 and 8) that the optical component (219) comprises: a second optical sheet (219) having a second prism surface (220 and 206) that faces the second surface of the liquid crystal section; and wherein the first adhesive layer (218 and 40) is provided on the second prism surface of the second optical sheet.
As per claim 12, Lee teaches (in figures 7 and 8) a display apparatus comprising: a liquid crystal panel (960) having a liquid crystal layer (see paragraph 90) between a first surface (lower surface of 960) and a second surface (upper surface of 960) that face each other; a light emitting section (910, 911, 920, 930, 940) that has a light output surface (upper surface of 940) and outputs light from the light output surface with respect to the first surface in an oblique direction (diffused by 940 see paragraph 88), the light output surface facing the first surface of the liquid crystal panel; and an optical component (219) facing the second surface of the liquid crystal panel, operable to receive light from the liquid crystal panel, and having an interface portion (220b) and another interface portion (206), the interface portion being inclined with respect to the second surface the another interface portion being parallel to the second surface, the interface portion and the another interface portion being bonded to the second surface by a first adhesive layer (2018 and 40), and the interface portion and the another interface portion  having refractive indices on a contact surface (surface of 128 in contact with 219) of the first adhesive layer that are different from a refractive index of the first adhesive layer (see paragraph 52). 
Lee’s cited embodiment does not specifically teach that the interface portion is inclined with respect to the second surface at an angle that is greater than or equal to 65 degrees and less than or equal to 88 degrees or that the light emitting section comprises a reflective polarizing film forming the light output surface thereof. 
However, Lee teaches in an earlier embodiment (shown in figure 3) forming the interface such that it forms and angle of greater than or equal to 65 degrees and less than or equal to 80 degrees with respect to the second surface in order to provide good light collection and diffusion (see figure 3 and paragraph 71). 
Takahashi teaches (in figure 5) forming a light emitting section (6-10 and 3) such that it comprises a reflective polarizing film (3) comprising a light output surface (upper surface of 3). 
It would have been obvious to one of ordinary skill in the art at the time of filing to set the interface such that it forms and angle of 65-80 degrees with respect to the second surface and to include the reflective polarizing film from Takahashi in the light emitting section of Lee. 
The motivation to set the angle of the interface to be 65-80 degrees with respect to the second surface would have been to provide good light collection and diffusion as taught by Lee (see paragraph 71). The motivation to include the reflective polarizing film would have been to improve light use efficiency and enhance brightness as taught by Takahashi (paragraph 103). 
As per claim 13, Lee teaches (in figures 7 and 8) that the light emitting section is configured to control light emission locally (light is diffused by 940 see paragraph 88).
As per claim 14, Lee teaches (in figures 7 and 8) that he liquid crystal panel is configured to be driven in a VA (Vertical Alignment) method (see paragraph 90 lines 13-14).
Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20160252665 and hereafter Lee) and Takahashi et al. (US Pub. 20080129931 and hereafter Takahashi) as applied to claim 2 above and in further view of Mi et al. (US Pub. 20050041311 and hereafter Mi).
As per claim 5, Lee teaches (in figures 7 and 8) that the first surface (lower surface of 960) and the second surface (upper surface of 960) each have a rectangular shape (see figure 8) and that the light source extends in a direction parallel to a short side of the rectangular shape (see figure 8). 
Lee does not specifically teach that a projection provided on the first prism surface extends in the direction parallel to the short side of the rectangular shape.
However, Mi teaches (in figures 4a-5 and 7) providing a first optical sheet (40) having a first prism surface (34, 36, and 46) wherein the first prism surface extends in a direction (D1) parallel to an extending direction of a light source (18).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the first optical sheet of Lee with the optical sheet of Mi. 
The motivation would have been to provide favorable luminance characterizes relative to viewing angle including redistribution of light at off-axis angles and a controllable cutoff angle while minimizing wasted light as taught by Mi (see paragraph 142). 
	As per claim 7, Lee does not specifically teach that each projection on the first prism surface has a plurality of surfaces having inclination angles that are different from each other with respect to the first surface.
However, Mi teaches (in figures 4a-5 and 7) providing a first optical sheet (40) having a first prism surface (34, 36, and 46) wherein each projection (38) on the first prism surface has a plurality of surfaces (34, 36, and 46) having inclination angles that are different from each other with respect to the first surface.
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the first optical sheet of Lee with the optical sheet of Mi. 
The motivation would have been to provide favorable luminance characterizes relative to viewing angle including redistribution of light at off-axis angles and a controllable cutoff angle while minimizing wasted light as taught by Mi (see paragraph 142). 
As per claim 8, Lee does not specifically teach that each projection on the first prism surface has a surface having an angle that is equal to or larger than 25 degrees with respect to a perpendicular line to the first surface.
However, Mi teaches (in figures 4a-5 and 7) providing a first optical sheet (40) having a first prism surface (34, 36, and 46) wherein each projection (38) on the first prism surface has a surface (46) having an angle that is equal to or larger than 25 degrees with respect to a perpendicular line to the first surface (90 degrees see figures and paragraph 68).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the first optical sheet of Lee with the optical sheet of Mi. 
The motivation would have been to provide favorable luminance characterizes relative to viewing angle including redistribution of light at off-axis angles and a controllable cutoff angle while minimizing wasted light as taught by Mi (see paragraph 142). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20160252665 and hereafter Lee) and Takahashi et al. (US Pub. 20080129931 and hereafter Takahashi) as applied to claim 2 above and in further view of Hwang et al. (US Pub. 20090027591 and hereafter Hwang).
As per claim 6, Kim does not specifically teach that the light emitting section further includes a collimation section that is provided between the light source and the first optical sheet and collimates light outputted from the light source.
However, Hwang teaches (in figure 1) a backlight (10) comprising a collimation section (15 and 17) between a light source (13) and the liquid crystal display (31, 33, 35, 37, 40, and 50). 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the backlight in Kim with the backlight taught by Hwang. 
The motivation would have been to provide a backlight with improved light use efficiency as taught by Hwang (paragraph 40). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20160252665 and hereafter Lee) and Takahashi et al. (US Pub. 20080129931 and hereafter Takahashi) as applied to claim 9 above and in further view of Wang et al. (US Pub. 20130010227 and hereafter Wang) and Mi et al. (US Pub. 20050041311 and hereafter Mi).
As per claim 10, Lee teaches (in figures 7 and 8) that the optical component (219) is for improving viewing angle and visibility at the lateral sides of a liquid crystal display (see paragraph 49) and teaches providing the light source (910) on a side of and parallel to a lateral side of a liquid crystal display (see figure 8 and paragraph 87). 
Lee does not specifically teach that an extending direction of a projection on the second prism surface is equal to or less than 45 degrees with respect to an extending direction of a projection on the first prism surface. 
However, Wang teaches (in figure 2) that for an optical component (120) with a prism surface (122) facing a liquid crystal display (110) the extending direction of projections (A1) on the prism surface is perpendicular to the light deflection direction (A2). 
Mi teaches (in figures 4a-5 and 7) providing a first optical sheet (40) having a first prism surface (34, 36, and 46) wherein each projection (38) is parallel to an extending direction of a light source (18). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the optical component in Lee such that the extending direction of the projection on the second prism surface to be parallel to the lateral sides of the display in order to maximize the viewing angle and visibility at the lateral sides of a liquid crystal display and to replace the first optical sheet of Lee with the optical sheet of Mi such that an extending direction of a projection on the first prism surface is parallel to the lateral sides of the display in order to provide favorable luminance characterizes relative to viewing angle including redistribution of light at off-axis angles and a controllable cutoff angle while minimizing wasted light as taught by Mi (see paragraph 142). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20160252665 and hereafter Lee) and Takahashi et al. (US Pub. 20080129931 and hereafter Takahashi) as applied to claim 1 above and in further view of Lee et al. (US Pub. 20070223247 and hereafter Lee’247).
As per claim 11, Lee teaches (in figure 8) that the light emitting section includes: a light source (910) and a third optical sheet (920) disposed between the light source and liquid crystal section (960). 
Lee does not teach a first optical sheet provided between the light source and the liquid crystal section and having a first prism surface wherein the third optical sheet is disposed between the light source and the first optical sheet; and a second adhesive layer that fixes the third optical sheet to the first prism surface.
However, Lee’247 teaches (in figures 1-6) providing a first optical sheet adjacent to the third optical sheet and an adhesive layer (36) for fixing a first prism surface (26) of the first optical sheet (20) to a third optical sheet (12). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the first optical sheet and adhesive from Lee’247 in the device of Lee. 
The motivation would have been to provide improved brightness and improved ability to tune the angular light output distribution as desired for display applications as taught by Lee’247 (see paragraph 61). 
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20160252665 and hereafter Lee). 
As per claim 15, Lee teaches (in figures 7 and 8) a light emitting apparatus comprising: a liquid crystal section (960)  having a liquid crystal layer (see paragraph 90) between a first surface (lower surface of 960) and a second surface (upper surface of 960) that face each other; a light emitting section (910, 911, 920, 930, 940) that has a light output surface and outputs light from the light output surface with respect to the first surface in an oblique direction (diffused by 940 see paragraph 88), the light output surface facing the first surface of the liquid crystal section; and an optical component (219) facing the second surface of the liquid crystal section, operable to receive light from the liquid crystal section, and having an interface portion (220b) and another interface portion (206), the interface portion being inclined with respect to the second surface at an angle, the another interface portion being parallel to the second surface, the interface portion and the another interface portion being bonded to the second surface by a first adhesive layer (218 and 40), and the interface portion and the another interface portion having refractive indices on a contact surface (surface of 128 in contact with 219) of the first adhesive layer that are different from a refractive index of the first adhesive layer (see paragraph 52). 
Lee does not specifically teach that the incline angle is greater than or equal to 65 degrees and less than or equal to 88 degrees with respect to the second surface. 
Lee’s cited embodiment does not specifically teach that the interface portion is inclined with respect to the second surface at an angle that is greater than or equal to 65 degrees and less than or equal to 88 degrees or that the light emitting section comprises a reflective polarizing film forming the light output surface thereof. 
However, Lee teaches in an earlier embodiment (shown in figure 3) forming the interface such that it forms and angle of greater than or equal to 65 degrees and less than or equal to 80 degrees with respect to the second surface in order to provide good light collection and diffusion (see figure 3 and paragraph 71). 
It would have been obvious to one of ordinary skill in the art at the time of filing to set the interface such that it forms and angle of 65-80 degrees with respect to the second surface. 
The motivation to set the angle of the interface to be 65-80 degrees with respect to the second surface would have been to provide good light collection and diffusion as taught by Lee (see paragraph 71). 

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case and as shown in the rejection above Lee and not Takahashi is relied upon to teach an optical component that faces the se second surface of a liquid crystal section and has an interface portion inclined with respect to the second surface at an angle that is greater than or equal to 65 degrees and less than or equal to 88 degrees. Takahashi is not relied upon for the teaching any aspect of the optical component but rather for the teaching of including a reflective polarizing film in a light emitting section such that the reflective polarizing film comprises the upper most surface of the light emitting section. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871